DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 11, 15, 17, and 19 are objected to because of the following informalities:
Claim 1, lines 6 and 7, change “top” to --upper-- and change “bottom” to --lower--;
Claim 3, line 3, after “protrude” insert --from-- and change second recitation of “the” to --a--;
Claim 11, line 4, after “protrude” insert --from--;
Claim 15, line 5, change “locks lock” to --lock locks--;
Claim 17, line 2, change “locks are” to --lock is-- and change “members” to --member--; and
Claim 19, line 1, change “a” to --an--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, is inaccurate as the two lower members each have a side leg and a bottom leg, not a top leg.
Claim 15, lines 2 and 3, are inaccurate as each of the left and right members do not have a top leg.  One of the left members and one of the right members has a top leg, while the other left member and right member have a bottom leg.
Claim 15, lines 7-8, contradict claim 15, lines 5-6.  Specifically, lines 5-6 recite the anti-contraction lock locks the two left and right members in place, while lines 7-8 recite the anti-contraction lock locks one of the two left and right members in place.
Claim 15 is incomplete for failing to recite sufficient structural cooperation between the anti-contraction lock and the resistance member.  It is noted claims 3 and 17 provide sufficient structural cooperation.
In claim 18, lines 1-2, “the tapered anti-contraction lock” lacks antecedent basis.
It is unclear if the “anti-contraction lock” and “resistance member” recited in claim 19, line 2, claim 20, line 1, and claim 20, line 2, are referencing the “anti-contraction lock” and “resistance member” previously recited in claim 15, line 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US#2016/0206125) in view of Kershaw et al. (GB#854742A).
Regarding claim 1, Cobb discloses an adjustable mail slot insert, comprising: two upper members 4a,4b, each upper member having a side leg 6a,6b and a top leg 8a,8b; two lower members 4c,4d, each lower member having a side leg 6c,6d and a top leg 8c,8d; and a flap 32a,32b, wherein the flap 32a is connected to the two upper members, wherein one top member 4a is operatively connected to one bottom member 4d and the other top member 4b is operatively connected to the other bottom member 4c, and wherein the insert is adjustable in a horizontal direction via elements 24,24b and a vertical direction through movement of the upper and lower members relative to one another via elements 28a,28b.  
Cobb discloses its flap as a brush material as opposed to a resistant deformable foam material.  However, as evidenced by Kershaw, such a configuration is known in the mail slot art, see flap 15 comprising a resistant deformable foam material 17.  Therefore, as evidenced by Kershaw, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb by replacing the brush flap with a flap including a resistant deformable foam material.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the flap comprising a resistant deformable foam material would prevent air drafts from passing through the mail slot.
Regarding claim 2, Cobb discloses an adjusting member 24b, wherein the adjusting member is received within channels 10d,10c of the two lower members.  
Regarding claim 6, Kershaw teaches the flap 15 is deformable via resilient portion 17 (page 1, lines 79-80).  
Regarding claim 9, Kershaw teaches wherein the flap further comprises an “extension” flap, namely the lowermost portion between 18 and 19 which extends below the slot, see Fig. 2.
Regarding claim 13, Cobb discloses wherein the upper members and the lower members are substantially L-shaped (see Fig. 11).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (US#2016/0206125).
Regarding claim 14, Cobb discloses a method of adjusting a mail slot insert, comprising the steps of: a) providing an adjustable mail slot insert comprising: two upper members 4a,4b; two lower members 4c,4d; a flap 32a,32b; and an adjusting member 24a,24b,28a,28b; and, either b) moving the lower members and the adjusting member 24a,24b relative to one another to adjust the width of the insert; or c) moving the lower members and the upper members relative to one another to adjust the height of the insert via adjusting member 28a,28b.  
Allowable Subject Matter
Claims 3-5, 7, 8, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677